UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4114



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LAKISHA NICOLE BARNES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CR-04-105)


Submitted:   May 2, 2007                      Decided:   May 23, 2007


Before WILKINS, Chief Judge, and WILKINSON and NIEMEYER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Carlton M. Mansfield, Lumberton, North Carolina, for Appellant.
George E. B. Holding, United States Attorney, Anne M. Hayes,
Jennifer P. May-Parker, Assistant United States Attorneys, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Lakisha Barnes was convicted by a jury of one count of

conspiring to distribute more than 50 grams, but less than 150

grams, of crack cocaine, in violation of 21 U.S.C. §§ 846 and

841(a)(1), and three counts of distributing and aiding and abetting

the distribution of crack cocaine in amounts of 35 grams, 50 grams,

and 50 grams, respectively, in violation of 21 U.S.C. § 841(a)(1)

and 18 U.S.C. § 2.       Barnes was sentenced in December 2004 to

concurrent 188-month terms of imprisonment on each of the four

counts under the mandatory Sentencing Guidelines, which existed

prior to the Supreme Court’s decision in United States v. Booker,

543 U.S. 220 (2005).

     On appeal, Barnes contends that the evidence produced at trial

was constitutionally insufficient to support her convictions and

that she was sentenced in violation of her constitutional jury

trial right as articulated in Booker. For the reasons that follow,

we affirm.


                                  I

     Barnes contends first that the evidence presented at trial was

constitutionally insufficient to support her convictions.      She

argues that the evidence did not show that she was involved in a

conspiracy to distribute drugs, nor that she aided and abetted the

distribution of drugs.



                                 -2-
      In reviewing the sufficiency of the evidence, “the relevant

question is whether, after reviewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime beyond a reasonable

doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in

original); see also United States v. Powell, 469 U.S. 57, 67 (1984)

(“[The question is whether] the jury could rationally have reached

a verdict of guilty beyond a reasonable doubt”).

      In this case, the government presented direct, substantial

evidence of Barnes’ participation in the alleged conspiracy, as

well as her participation in the three alleged overt acts committed

in   furtherance   of   the   conspiracy,   that   amply   satisfies   the

constitutional standard.

      Barnes had a history of distributing crack cocaine when she

began a relationship in April 2003 with a fellow drug dealer named

Vance Hinnant. The two of them combined their drug dealing efforts

by selling drugs out of Barnes’ house and by supplying drugs to

each other.   These activities were brought to light through three

undercover purchases of crack cocaine by police officer Kevin

Dickerson from a drug dealer known as Jamus Debro.

      Dickerson set up the first purchase on August 13, 2003, when

he informed Debro that he wished to purchase two ounces of crack

cocaine for $2,200.      Debro, who did not have the drugs, called

Barnes to find out where he could obtain the crack cocaine, and


                                   -3-
Barnes in turn called Hinnant to find out if he had the amount

requested.     When Barnes found out that Hinnant had a sufficient

amount, she called Debro back and told him to pick her up and she

would take him to the drugs.   Thereafter, Debro met Dickerson at a

nearby Hardee’s, obtained $2,200 in cash, and went to Barnes’

house.    Barnes and Debro climbed into Barnes’ blue minivan, and

Barnes drove to Hinnant’s house, where Debro met Hinnant for the

first time.     While Barnes waited in the car, Debro went into

Hinnant’s house and purchased two ounces of crack cocaine for

$2,000.      Barnes then drove Debro back to the Hardee’s where

Dickerson was waiting.     While Barnes waited in the car, Debro

completed the drug sale with Dickerson, after which Barnes drove

Debro back to pick up his car.

     Dickerson set up a second purchase of two ounces of crack

cocaine from Debro on August 19, 2003, and a similar sequence of

events unfolded. Debro called Barnes; Barnes called Hinnant; Debro

picked up $2,200 from Dickerson at the Hardee’s; Debro drove to

Barnes’ house and dropped off his car; Barnes drove Debro to

Hinnant’s house in her minivan; Debro purchased two ounces of crack

cocaine from Hinnant for $2,000 while Barnes waited in the car;

Barnes drove Debro back to the Hardee’s.        On this occasion,

Dickerson climbed into Barnes’ minivan and completed the purchase

of the cocaine from Debro in the backseat while Barnes watched from

the driver’s seat.


                                 -4-
     Dickerson set up the final undercover purchase of two ounces

of crack cocaine from Debro on September 3, 2003, and, again, a

similar sequence of events unfolded.            Debro called Barnes and

informed her that Dickerson wanted two more ounces; Barnes called

Hinnant and arranged the transaction between Debro and Hinnant;

Dickerson called Debro, who was at Barnes’ house, from the familiar

Hardee’s, and Barnes drove Debro to pick up the $2,200 from

Dickerson;   Barnes   drove   Debro    to   Hinnant’s    to     buy   the   crack

cocaine. This time, while at Hinnant’s house, Barnes told Hinnant,

“It’s time for the look out for the cook out.”           Hinnant understood

Barnes to be asking for payment for setting up the three drug

deals.   Hinnant refused to pay Barnes for her role in the drug

transactions.    After    Debro   purchased     the     crack    cocaine     from

Hinnant, Barnes drove him back to the Hardee’s to complete the sale

to Dickerson.   Debro told Dickerson that in the future Dickerson

would need to deal directly with Barnes to buy drugs because he was

preparing for his imminent deployment to Iraq for military service.

     Debro was arrested on his way home, and Barnes was arrested a

short time later.     The total amount of crack cocaine purchased by

Dickerson from Debro during the three undercover purchases in which

Barnes was involved was 152.8 grams.

     We have no hesitancy in concluding that this evidence was

sufficient to support Barnes’ convictions in this case, both as a




                                      -5-
conspirator and as an aider and abettor in distributing between 50

and 150 grams of crack cocaine.


                                   II

     Barnes also contends that the district court committed a Sixth

Amendment error by imposing a sentence based on a drug quantity

greater than the maximum authorized by the drug quantity found by

the jury.   See Booker, 543 U.S. at 244 (holding that the Sixth

Amendment right to a jury trial is violated when the district

court, acting pursuant to mandatory sentencing guidelines, imposes

a sentence greater than the maximum authorized by the facts found

by the jury alone).    In this case, the district court found Barnes

responsible for “the possession and/or distribution of 238 grams of

cocaine base.”    This gave her an offense level under the mandatory

Guidelines of 34, and with a criminal history category of III, the

Guidelines range was a sentence of 188 to 235 months’ imprisonment.

The district court sentenced Barnes to a 188 months’ imprisonment

on each of the four counts, to be served concurrently.

     Despite     the   district   court’s   factual   findings    during

sentencing, we see no Sixth Amendment error in this case.        The jury

found Barnes responsible for distributing more than 50 grams, but

less than 150 grams, of crack cocaine.           These drug quantity

findings placed Barnes at an offense level of 32.       See U.S.S.G. §

2D1.1(c)(4).     With a criminal history category of III, the jury’s

factual findings authorized a Sentencing Guidelines range of 151 to

                                   -6-
188 months’ imprisonment.          The court sentenced Barnes to 188

months, a sentence plainly authorized by the jury’s findings.

While it is true that the district court found Barnes responsible

for distributing 238 grams of crack cocaine and calculated the

Guidelines range accordingly, it imposed a 188-month sentence of

imprisonment which, as it turned out, was authorized by the jury’s

findings of fact.

     Although there is no Sixth Amendment error in this case,

Barnes   was   sentenced   under    a    mandatory      Sentencing     Guidelines

regime, which is “a separate class of error . . . distinct from the

Sixth Amendment claim that gave rise to the decision in Booker, and

it is non-constitutional in nature.”           United States v. Hughes, 401

F.3d 540, 553 (4th Cir. 2005).          Because Barnes failed to object to

the mandatory Sentencing Guidelines before the district court, our

review is for plain error.         See United States v. White, 405 F.3d

208, 215 (4th Cir. 2005).

     Under plain error review, we must determine whether Barnes can

demonstrate    actual   prejudice       by    showing    “that   the    error   of

sentencing [her] under a mandatory guidelines regime ‘affected the

district court proceedings.’” Id. at 223 (quoting United States v.

Olano, 507 U.S. 725, 734 (1993)).              That is, defendants such as

Barnes “who argue for the first time on appeal that they were

erroneously sentenced under the pre-Booker mandatory guidelines

regime [must] demonstrate, based on the record, that the treatment


                                        -7-
of the guidelines as mandatory caused the district court to impose

a longer sentence than it otherwise would have imposed.”      Id. at

224.

       Barnes cannot make this showing.    There is nothing in the

record that provides a nonspeculative basis for concluding that the

district court would have selected a different sentence under an

advisory sentencing regime.   See White, 405 F.3d at 223-24.

       Barnes also argues that the district court, when calculating

her Sentencing Guidelines range, erred by not adjusting her offense

level down for being a minor or minimal participant in the criminal

activity for which she was convicted.     See U.S.S.G. § 3B1.2.    At

sentencing, the district court ruled that based on the evidence

presented at trial, a “score reduction” for being a “minimal

participant” in the conspiracy “would not be appropriate.”         We

refuse to disturb the district court’s ruling on this point.

       Accordingly, Barnes’ convictions and sentences are



                                                            AFFIRMED.




                                 -8-